 

Exhibit 10.31

 

CHANGE OF CONTROL AGREEMENT

 

Change of Control Agreement, dated as of December 27, 2002, by and among Carrols
Corporation (the “Company” or the “Employer”) and the persons listed on Schedule
I hereto.

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of Carrols Holdings Corporation (“Holdings”), the parent company of the
Employer, acknowledges that the previous discussions surrounding a potential
transaction involving the Company’s Burger King Restaurants may have had an
unsettling effect on the Employees (as defined below).

 

WHEREAS, the Committee believes it is in the best interest of the Company for
the Employees to continue to be employed by the Company, whether or not such a
transaction is consummated.

 

WHEREAS, the Company has agreed to provide certain benefits to each Employee in
the event that such Employee is terminated upon a Change of Control (as defined
below), and the Compensation Committee has approved the provision of such
benefits upon the occurrence thereof.

 

NOW THEREFORE, in consideration of their mutual covenants and other
consideration, the sufficiency of which is hereby acknowledged, the parties
hereby agree as follows:

 

1.   Provided that an Employee’s employment with the Company is terminated
within one year after a Change of Control and such Employee’s employment is
terminated by the Company (or the surviving entity after the Change of Control)
without Cause or by the Employee with Good Reason, the Employee shall receive
the following payments, subject to his execution and the effectiveness of the
Release:

 

  a.   an amount equal to one year’s base salary based upon the Employee’s then
current rate of compensation at the time of the termination payable in a lump
sum within thirty (30) days of the date of termination. Such amount shall be in
addition to any accrued vacation pay due under the Company’s existing policies
and not reduced by any salary or bonus paid between the date of the Change of
Control and the date of termination.

 

  b.   a bonus in an amount which the Employee would have been entitled to
receive for the year in which the termination occurs (determined by the
Committee, in its sole discretion, in accordance with the terms of the 2002
Executive Bonus Plan, as in effect on the date of termination (the “Bonus
Plan”), which bonus shall be pro-rated based on the date of termination. The
bonus payment shall be paid within 30 days from the date the bonus calculations
are finalized for the year in which the termination occurs. Any unpaid amounts
previously deferred by the Employee or deferred under bonus plans would also be
fully earned and payable at the time of termination.

 

2.   In the event that an Employee’s employment with the Company is terminated
under the circumstances described in paragraph 1 hereof, such Employee shall be
entitled to continued coverage under current (or substantially similar benefit
programs) including eligible dependents, based on contribution/cost-sharing
arrangements similar to what is currently in place. These would include, but not
be limited to health care, dental, group life insurance and disability coverage.
This benefit shall continue for up to one year after termination of employment,
or sooner if such benefit is provided to the Employee by his new employer, if
any.



--------------------------------------------------------------------------------

 

  3.   Any benefits which an Employee would have been entitled to receive under
this Agreement shall inure to the benefit of such Employee’s estate in the event
of the death of the Employee.

 

  4.   Except as otherwise provided herein, in the event of any termination of
the Employee’s employment, the Employee shall not be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Employee by the Company pursuant to this Agreement. Further, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by the Employee or benefit provided to the Employee as the
result of employment by another employer or otherwise. The amounts payable
hereunder shall not be subject to set-off, counterclaim, recoupment, defense or
other right that the Company may have against the Employee.

 

  5.   In the event of any disputes arising under this Agreement, the fees and
expenses incurred in connection with the resolution thereof, shall be allocated
between the Employee and the Company based upon the percentage which the portion
of the Contested Amount not awarded to each party in the dispute resolution
bears to the Contested Amount. “Contested Amount” means the difference between
the amount offered by the Employer to the Employee and the amount claimed by the
Employee.

 

  6.   For purposes of this Agreement the following definitions shall apply:

 

“Cause” means (i) the commission by the Employee of a felony; (ii) the
disclosure by the Employee of confidential proprietary information of Holdings,
the Employer or any of their respective subsidiaries, which disclosure the
Employee knows or reasonably should have known would be reasonably likely to
result in material damage to Holdings, the Employer or any of their respective
subsidiaries; (iii) the engagement in material self dealing in breach of
fiduciary duties with respect to the assets or properties of Holdings, the
Employer or any of their respective subsidiaries unless disclosed to and
approved by the disinterested members of the Board of Directors of Holdings;
(iv) an act or acts of material insubordination or an act of gross misconduct in
connection with the Employee’s duties hereunder as determined in good faith by
the Board of Directors of Holdings; or (v) chronic alcohol or drug abuse
rendering Employee incapable of carrying out his duties hereunder as determined
in good faith by the Board of Directors of Holdings continuing after the
Employee is given a reasonable opportunity to obtain medical or other
appropriate treatment or rehabilitation.

 

“Change of Control” means (i) the acquisition by any person, entity or “group”,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”), excluding for this purpose any employee
benefit plan of Holdings or its subsidiaries which acquires beneficial ownership
of voting securities of Holdings, of more than 50% of either the then
outstanding shares of common stock or the combined voting power of Holdings’
then outstanding voting securities entitled to vote generally in the election of
directors; (ii) approval and consummation of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were the
stockholders of Holdings immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting securities
or a liquidation or dissolution of Holdings or of the sale of all or
substantially all of the assets of Holdings; (iii) Holdings ceases to own at
least 50 percent of the Company; or (iv) the Company sells or transfers all or
substantially all of its Burger King restaurants, other than any such sale or
transfer in which the Company is the surviving entity. Notwithstanding the
foregoing, a Change of Control shall not be deemed to have occurred as a result
of any purchase or acquisition of shares of capital stock in Holdings by

 



--------------------------------------------------------------------------------

 

Madison Dearborn Capital Partners, L.P., Atlantic Restaurants, Inc., or any of
their respective affiliates.

 

“Employees” means the following Carrols Corporation Employees:

 

Paul R. Flanders, Joseph A. Zirkman, John M. Lukas, Gerald DiGenova, Timothy J.
LaLonde and Richard G. Cross.

 

“Good Reason” means (i) the material breach by the Employer of any material
provision of this Agreement, which breach, if curable, is not remedied within
thirty (30) days after the Employer’s receipt of written notice thereof from the
Employee; (ii) the assignment to the Employee of duties and responsibilities
that are materially inconsistent with those duties and responsibilities
customarily assigned to such Employee; (iii) the failure of any successor of the
Company to assume in a writing delivered to the Employee and reasonably
satisfactory to the Employee the obligations hereunder within thirty (30) days
after written notice by the Employee to the Company; (iv) reduction in the
Employee’s base salary, any amendment or modification of the Bonus Plan which is
reasonably expected to result in a permanent reduction of the Employee’s annual
bonus, or reduction of benefits received by the Employee, which reduction is not
commensurate with that of similarly situated employees; or (v) the requirement
of the Employee’s relocation to greater than 50 miles from the Employee’s
existing office location.

 

“Release” means a release substantially in the form of Exhibit A attached
hereto.

 

IN WITNESS WHEREOF, the parties hereto have hereunto affixed their signatures as
of the date first written above.

 

CARROLS CORPORATION

/s/    ALAN VITULI

--------------------------------------------------------------------------------

By:

 

Alan Vituli

Title:

 

Chairman

 

CARROLS HOLDINGS CORPORATION

/s/    ALAN VITULI

--------------------------------------------------------------------------------

By:

 

Alan Vituli

Title:

 

Chairman

 

/s/    PAUL R. FLANDERS

--------------------------------------------------------------------------------

Paul R. Flanders

 

/s/    JOSEPH A. ZIRKMAN

--------------------------------------------------------------------------------

Joseph A. Zirkman



--------------------------------------------------------------------------------

 

/s/    JOHN M. LUKAS

--------------------------------------------------------------------------------

John M. Lukas

 

/s/    GERALD DIGENOVA

--------------------------------------------------------------------------------

Gerald DiGenova

 

/s/    TIMOTHY J. LALONDE

--------------------------------------------------------------------------------

Timothy J. LaLonde

 

/s/    RICHARD G. CROSS

--------------------------------------------------------------------------------

Richard G. Cross



--------------------------------------------------------------------------------

 

Schedule I

 

EMPLOYEES

 

Paul R. Flanders

 

Joseph A. Zirkman

 

John M. Lukas

 

Gerald DiGenova

 

Timothy J. LaLonde

 

Richard G. Cross

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF GENERAL RELEASE AND NONCOMPETITION AGREEMENT

 

I, [name of Employee], in consideration of and subject to the Company’s
performance of its material obligations under the Change of Control Agreement,
dated as of December 27, 2002] (the “Agreement”), and other good and valuable
consideration, do hereby release and forever discharge as of the date hereof,
Carrols Holdings Corporation (“Holdings”), Carrols Corporation (the “Company”),
their respective subsidiaries, and all present and former directors, officers,
agents, representatives, employees, successors and assigns of Holdings and the
Company and their direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below.

 

1.   I understand that any payments or benefits paid or granted to me under the
Agreement represent, in part, consideration for signing this General Release and
Noncompetition Agreement and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in the Agreement unless I execute this General Release
and Noncompetition Agreement and do not revoke this General Release and
Noncompetition Agreement within the time period permitted hereafter or breach
this General Release and Noncompetition Agreement.

 

2.   Except as provided in paragraph 4 below, I knowingly and voluntarily
release and forever discharge Holdings, the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs,
expenses and attorneys’ fees, or liabilities of any nature whatsoever in law and
in equity, both past and present (through the date of this General Release and
Noncompetition Agreement) and whether known or unknown, suspected, or claimed
against Holdings, the Company or any of the Released Parties which I, or any of
my heirs, executors, administrators or assigns, may have, which arise out of or
are connected with my relationship with, or my separation from, the Company
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1966, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of Holdings or the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorney’ fees, incurred in these
matters).

 

3.   I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4.   I agree that this General Release and Noncompetition Agreement does not
waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release and Noncompetition Agreement or any rights or claims that I
may have for any breach of the Agreement. I acknowledge and agree that my
separation from the Company under the circumstances described in the Agreement
shall not serve as the basis for any claim or action, including without
limitation any claim under the Age Discrimination in Employment Act of 1967.



--------------------------------------------------------------------------------

 

5.   In signing this General Release and Noncompetition Agreement I acknowledge
and intend that it shall be effective as a bar to each and every one of the
Claims hereinabove mentioned or implied. I expressly consent that this General
Release and Noncompetition Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state statute
that expressly limits the effectiveness of a release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and Noncompetition Agreement
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against Holdings, the Company, or any of their respective subsidiaries,
or in the event that I should seek to recover against Holdings, the Company or
any of their respective subsidiaries in any Claim brought by a governmental
agency on my behalf, this General Release and Noncompetition Agreement shall
serve as a complete defense to such Claims. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release and Noncompetition Agreement.

 

6.   I acknowledge that the information, observations and data (including trade
secrets) obtained by me while employed by the Company and its subsidiaries
concerning the business or affairs of the Company or any subsidiary
(“Confidential Information”) are the property of the Company or such subsidiary.
Therefore, I agree that I will not disclose to any unauthorized person or use
for my own purposes any Confidential Information without the prior written
consent of the Board of Directors of Holdings (the “Board”), unless and to the
extent that the Confidential Information becomes generally known to and
available for use by the public other than as a result of my acts or omissions.
I shall deliver to the Company at the termination of my employment from the
Company, or at any other time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) embodying or relating to the
Confidential Information, Work Product (as defined below) or the business of the
Company or any of its subsidiaries which I may then possess or have under my
control.

 

7.   I acknowledge that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any Confidential Information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by me (whether alone or jointly with others) while employed by the Company
and its subsidiaries, whether before or after the date of this Agreement (“Work
Product”), belong to the Company or such subsidiary. I shall promptly disclose
such Work Product to the Board and, at the Company’s expense, perform all
actions reasonably requested by the Board (whether before of after my employment
has been terminated) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).

 

8.   In further consideration of the amounts to be paid to me under the
Agreement, I acknowledge that during the course of my employment with the
Company and its Subsidiaries I have become familiar with the Company’s trade
secrets and with other Confidential Information concerning the Company and its
subsidiaries and that my services were of special, unique and extraordinary
value to the Company and its subsidiaries, and therefore, I agree that, for a
period of one (1) year following the termination of my employment from the
Company (the “Noncompete Period”), I shall not engage in any business activity
which may be reasonably expected to have a direct adverse effect on the Company
or its subsidiaries. It is understood and agreed that the Company will not seek
to enforce the restriction set forth in this paragraph 8 unless it believes that
it is necessary, in the Company’s good faith judgment, to do so in order to
protect the Company’s business and/or property interests.



--------------------------------------------------------------------------------

 

9.   During the Noncompete Period, I shall not directly or indirectly through
another person or entity (i) induce or attempt to induce any employee of the
Company or any of its subsidiaries to leave the employ of the Company or such
subsidiary, or in any way interfere with the relationship between the Company or
any of its subsidiaries and any employee thereof, (ii) hire any person who was
an employee of the Company or any of its subsidiaries at any time during my
employment period; it being understood that I shall not be restricted from
hiring such person who requests employment, so long as I have not induced or
attempted to induce such person either directly or indirectly through another
person or entity or (iii) induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee or other business relation of the Company or any
of its subsidiaries to cease doing business with the Company or such subsidiary,
or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation and the Company or any of its
subsidiaries (including, without limitation, making any negative or disparaging
statements or communications regarding the Company or any of its subsidiaries).

 

10.   If, at the time of enforcement of paragraph 8, a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, I agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. I acknowledge that the restrictions contained in paragraph 8
are reasonable and that I have been advised to consult with legal counsel
regarding the provisions of this Agreement.

 

11.   In the event of the breach or a threatened breach by me of any of the
provisions of paragraph 8, the Company would suffer irreparable harm, and in
addition and supplementary to other rights and remedies existing in its favor,
the Company shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security). In addition, in the event of an alleged breach or violation by me of
paragraph 8, the Noncompete Period shall be tolled until such breach or
violation has been duly cured.

 

12.   I hereby represent and warrant to the Company that (i) the execution,
delivery and performance of this Agreement by me does not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which I am a party or by which I am
bound, (ii) I am not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity, and
(iii) upon the execution and delivery of this Agreement by me to the Company,
this Agreement shall be a valid and binding obligation of mine, enforceable in
accordance with its terms.

 

13.   I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release and
Noncompetition Agreement. I also agree that if I violate this General Release
and Noncompetition Agreement by suing Holdings, the Company, any of their
respective subsidiaries or the other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by all such parties, including
reasonable attorneys’ fees, and return all payments received by me pursuant to
the Agreement.

 

14.   I agree that this General Release and Noncompetition Agreement is
confidential and agree not to disclose any information regarding the terms of
this General Release and Noncompetition Agreement, except to my immediate family
and any tax, legal or other counsel I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone.



--------------------------------------------------------------------------------

 

15.   Any non-disclosure provision in this General Release and Noncompetition
Agreement does not prohibit or restrict me (or my attorney) from responding to
any inquiry about this General Release and Noncompetition Agreement or its
underlying facts and circumstances by the Securities and Exchange Commission
(SEC), the National Association of Securities Dealers, Inc. (NASD), any other
self-regulatory organization or governmental entity.

 

16.   I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to Holdings and the Company upon reasonable notice for
interviews and factual investigations; appearing at Holdings’ or the Company’s
request to give testimony without requiring service of a subpoena or other legal
process; volunteering to Holdings and the Company pertinent information; and
turning over to Holdings and the Company all relevant documents which are or may
come into my possession, all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments. My cooperation
pursuant to this paragraph 16 with requests for interviews, assistance in
factual investigations and testimony, shall be conditioned upon the place, time
and duration of the requested cooperation being reasonable under the
circumstances. I understand that in the event Holdings or the Company asks for
my cooperation in accordance with this provision, Holdings or the Company will
reimburse me solely for reasonable travel expenses, including lodging and meals,
upon my submission of receipts.

 

17.   Notwithstanding anything in this General Release and Noncompetition
Agreement to the contrary, this General Release and Noncompetition Agreement
shall not relinquish, diminish, or in any way affect any rights or claims
arising out of any breach by Holdings or the Company or by any Released Party of
the Agreement.

 

18.   Subject to paragraph 10 hereof, each provision of this General Release and
Noncompetition Agreement shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this General Release and
Noncompetition Agreement is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this General Release and Noncompetition Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE AND NONCOMPETITION AGREEMENT, I REPRESENT AND
AGREE THAT:

 

  A.   I HAVE READ IT CAREFULLY;

 

  B.   I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  C.   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  D.   I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;



--------------------------------------------------------------------------------

 

  E.   I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS GENERAL
RELEASE AND NONCOMPETITION AGREEMENT SUBSTANTIALLY IN ITS FINAL FORM ON [INSERT
DATE OF RECEIPT] TO CONSIDER IT AND THE CHANGES MADE SINCE THE [INSERT DATE OF
RECEIPT] VERSION OF THIS GENERAL RELEASE AND NONCOMPETITION AGREEMENT ARE NOT
MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

  F.   THE CHANGES TO THE AGREEMENT SINCE [INSERT DATE] EITHER ARE NOT MATERIAL
OR WERE MADE AT MY REQUEST.

 

  G.   I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS GENERAL
RELEASE AND NONCOMPETITION AGREEMENT TO REVOKE IT AND THAT THIS GENERAL RELEASE
AND NONCOMPETITION AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED;

 

  H.   I HAVE SIGNED THIS GENERAL RELEASE AND NONCOMPETITION AGREEMENT KNOWINGLY
AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND

 

  I.   I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE AND NONCOMPETITION
AGREEMENT MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

DATE                  ,         

     

By:

 

--------------------------------------------------------------------------------

           

[Name of Employee]

 

Acknowledged and Accepted

this          day of             ,         :

 

CARROLS CORPORATION

By:

 

--------------------------------------------------------------------------------

     